Citation Nr: 9929409	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to evaluations in excess of 10 percent each for 
bursitis of the right shoulder and bursitis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1995.  By rating action dated in March 1996, the 
Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, denied entitlement to service connection 
for an acquired visual disability.  The regional office 
granted service connection for conditions including 
hemorrhoids with anal fissures, post sphincterectomy; 
migraine headaches and bursitis of the shoulders, each rated 
noncompensable, effective from October 1, 1995.  The veteran 
appealed from the denial of service connection for an 
acquired visual disability and for the evaluations assigned 
for the service-connected disabilities.  In May 1997, the 
veteran testified at a hearing at a regional office.  In 
August 1997, the hearing officer increased the evaluations 
for the veteran's gastrointestinal disorder, migraine 
headaches and bursitis of the right and left shoulders to 
10 percent each, effective October 1, 1995.

The case was initially before the Board of Veterans' Appeals 
(Board) in August 1998, when service connection for an 
acquired visual disability was denied.  The veteran's claim 
for an increased rating for his gastrointestinal disorder was 
also denied.  The Board granted an increased rating for the 
veteran's migraine headaches from 10 percent to 30 percent.  
Appellate consideration of the issues of entitlement to 
evaluations in excess of 10 percent each for bursitis of the 
veteran's shoulders was deferred, pending further action by 
the regional office.  In May 1999, the regional office 
confirmed and continued the 10 percent evaluations each for 
the veteran's shoulder disabilities.  These two issues are 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
regional office.

2.  The veteran has some limitation of motion of his 
shoulders with crepitation on motion and guarding at the 
shoulder level.  There is no muscle atrophy.  Mild 
degenerative changes are present.

3.  The veteran also has pain involving his shoulders.  There 
is no weakened movement or incoordination, but he does 
experience excessive fatigability due to pain.


CONCLUSION OF LAW

Evaluations of 20 percent each for bursitis of the veteran's 
left and right shoulders are warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5201, 5202, 5203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

I.  Background

The veteran's service medical records reflect that he was 
seen in May 1975 with a complaint of pain in his right 
shoulder and back due to an injury while playing basketball.  
In January 1985, a muscle strain involving the left shoulder 
was indicated.

The veteran's initial claim for VA disability benefits was 
submitted in October 1995.

The veteran was afforded a VA general medical examination in 
December 1995.  It was indicated that he had an established 
diagnosis of bursitis of both shoulders, more marked on the 
left than on the right, for which he took Motrin mostly at 
bedtime several times a week in order to gain adequate rest.  
It was noted that he was right-handed.  On examination of the 
musculoskeletal system, there was crepitance noted in both 
shoulders on extension and various maneuvers, more marked on 
the left than on the right and there was more discomfort in 
doing so on the left than on the right.  The range of motion 
of both shoulder joints was normal and unrestricted.  The 
diagnoses included bursitis of the shoulders, more marked on 
the left than on the right, mild in nature.

During the course of the May 1997 hearing, the veteran 
indicated that he was taking Motrin for his bursitis.  He 
indicated that he took that medication every night and that 
it assisted him in sleeping.  He indicated that he had 
problems doing overhead activities.

The veteran was afforded a VA orthopedic examination in June 
1997.  It was indicated that his shoulder problem had made it 
difficult for him to work with his arms extended above his 
head, but had not significantly interfered with his job or 
other functions.  The veteran stated that he took Motrin, 
300 Milligrams, at nighttime for his bursitis to assist him 
in sleeping.  He did not have to take any medication during 
the day.  He had had some steroid injections into his left 
shoulder.

The veteran reported mild discomfort on flexion and extension 
of his neck and similar discomfort in his shoulders with 
extension outward and upward and on rotation.  On 
examination, both shoulders were painful on manipulation, 
that is, outward extension and upward extension, as well as 
rotation inward and outward  that was worse in the left 
shoulder than in the right.  There was palpable tenderness in 
the left shoulder, as well as mild crepitus in both 
shoulders.  The range of motion was not measurably restricted 
in any way except by pain with the result that the veteran 
demurred on voluntary extension, especially over his head.  
The diagnoses included bursitis/tendinitis of both shoulders, 
more marked on the left than on the right, with mild 
functional limitation.

VA outpatient treatment records reflect that the veteran was 
observed and treated on a number of occasions for various 
conditions in 1998, including his shoulder conditions.  In 
February 1998, it was indicated that he had musculoskeletal 
pain, with no evidence of degenerative joint disease of the 
shoulders.  In March 1998, he complained of painful shoulder 
movements with elevation.  Examination showed a full range of 
motion of the shoulders with mild crepitation with rotation.  
The shoulders were nontender.  The impressions included cuff 
tendinitis of the shoulders, mildly symptomatic.

The veteran was afforded a VA orthopedic examination in March 
1999.  It was indicated that he worked in agribusiness in 
repair and maintenance of overhead systems and worked about 
50 to 60 hours a week on site.  He had difficulty doing 
physical work above his head because of bilateral pain in the 
shoulders, worse on the left side.  He was able to carry out 
some of the work, but often relied on his co-worker to do 
part of the work.  A typical job would be 1 to 4 hours of 
work and he was able to participate in that, but later, had 
increased pain in the evenings and difficulty sleeping.  
Often while asleep, he could not get his arms out of certain 
positions and had a great deal of difficulty initiating 
position changes and movements because of pain.  His work 
required him to drive which was a distinct aggravation, but 
he did not drive in his leisure time, permitting his wife to 
do the driving about town and on trips.  He was no longer 
able to play softball, basketball or other sports because of 
his pain.  He had given up cutting down trees on his rural 
property because of the aggravation.  He took Motrin, 
800 milligrams, three times daily and 1,000 milligrams of 
Tylenol at night to help control his symptoms.  He had also 
had injections of medication in the shoulders on previous 
occasions with transient or minimal relief.  It was indicated 
that his symptoms were about the same and had not improved or 
progressed in the previous two years.

On examination, the veteran had a normal posture.  There was 
no atrophy of musculature about the shoulder girdles.  
Elevation of the shoulders was to 140 degrees.  External 
rotation was to 60 degrees and internal rotation to 
80 degrees.  Forward flexion was to 140 degrees from a 
neutral position.  He had a strong rotator cuff function 
tested with the arms abducted and at horizontal and with 
external rotation motions with the elbows at the sides.  
There was some crepitation with passive rotation motions 
about both shoulders perceived in the region of the rotator 
cuff insertion into the greater tuberosities of the 
shoulders.  There was no particular tenderness over the 
acromioclavicular joints and they did not appear to be 
particularly prominent.  X-ray studies of both shoulders 
showed minimal degenerative changes in the acromioclavicular 
joints, but were otherwise unremarkable.

The impression was rotator cuff tendinitis of both shoulders, 
symptomatic bilaterally with the left worse than the right.  
The examiner stated that the veteran was able to work full 
time, including some work overhead, but with symptoms.  He 
had to modify his usual work activity and what was expected 
of him because of the symptoms.  He experienced some periods 
of increased symptoms which caused him to modify his work 
activity.  The examiner stated that the veteran had no 
weakened movement or incoordination, but did experience 
excessive fatigability limited by pain.

II.  Analysis

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  38 C.F.R. Part 4, Code 5201.

A 30 percent evaluation is warranted for impairment of the 
humerus of the major upper extremity consisting of recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of all arm movements.  A 20 percent 
evaluation is warranted for impairment of the humerus of the 
major or minor upper extremity consisting of recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement at the shoulder level, or 
guarding of all arm movement in the minor shoulder.  A 30 
percent evaluation is also warranted for malunion of the 
humerus of the major upper extremity with marked deformity.  
A 20 percent evaluation is warranted for malunion of the 
humerus of the major extremity with moderate deformity or of 
the minor extremity with either moderate or marked deformity.  
38 C.F.R. Part 4, Code 5202.

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. Part 4, Code 5203.

The Board notes that in the case of Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.

In this case, when the veteran was afforded the VA general 
medical examination in December 1995, there was crepitance 
noted in both shoulders on extension and various maneuvers, 
more marked on the left than on the right and there was more 
discomfort in performing the maneuvers on the left side than 
on the right; however, the range of motion of both shoulder 
joints was reported to be normal and unrestricted.  The 
diagnosis was bursitis of the shoulders, more marked on the 
left than on the right, mild in nature.

When the veteran was afforded the VA orthopedic examination 
in June 1997, he indicated that he was taking Motrin, 
300 milligrams, at bedtime for his bursitis that apparently 
assisted him in sleeping, although he did not have to take 
any medication during the day.  On examination, both 
shoulders were painful on manipulation, that is, outward 
extension and upward extension, as well as rotation inward 
and outward.  That was worse in the left shoulder than in the 
right and there was palpable tenderness in the left shoulder, 
as well as mild crepitus in both shoulders.  It was indicated 
that the range of motion of the shoulders was not measurably 
restricted in any way except by pain.  The diagnoses included 
bursitis/tendinitis of both shoulders, more marked on the 
left than on the right with mild functional limitation.

When the veteran was examined by the VA in March 1999, the 
veteran had a normal posture and there was no atrophy of the 
muscles about the shoulder girdles.  However, there was some 
limitation of motion of the shoulders, although the 
restriction of motion was not to such an extent so as to 
warrant entitlement to an increased rating for the shoulder 
disabilities under the rating schedule provisions based on 
limitation of motion.  There was also some crepitation with 
passive rotation motions about both shoulders, although there 
was no particular tenderness over the acromioclavicular 
joints.  X-ray studies showed minimal degenerative changes 
involving the acromioclavicular joints.

The veteran indicated during the examination that he had 
difficulty doing overhead work because of pain in the 
shoulders and although he had been able to continue with his 
employment, he had increased pain in the evenings and 
problems sleeping.  He noted that he was no longer able to 
engage in athletic activities because of the shoulder pain.  
He also reported that he was taking Motrin, 800 milligrams, 
three times daily and 1,000 milligrams of Tylenol at night to 
help control his symptoms.  The examiner indicated that he 
had no weakened movement or incoordination, but did have 
excessive fatigability limited by pain.

In the Board's judgment, the current manifestations of the 
veteran's bilateral shoulder disability may be rated under 
Diagnostic Code 5202 pertaining to impairment of the humerus 
and are equivalent in severity to infrequent episodes of 
dislocation with guarding of movements at the shoulder level.  
Accordingly, under these circumstances, the Board concludes 
that evaluations of 20 percent each are warranted for the 
bursitis of the veteran's right and left shoulders.  In 
arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  The medical evidence of record indicates that the 
condition has not changed significantly since initial rating 
and thus possible staging of the ratings under Fenderson is 
not for consideration.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As noted previously, the 
VA examinations have disclosed pain involving the veteran's 
shoulders, a slight functional impairment, as well as 
excessive fatigability limited by pain and these 
manifestations have been taken into consideration in 
evaluating the degree of severity of the veteran's bilateral 
shoulder condition.  The examiner noted on the April 1999 VA 
examination that the veteran had no weakened movement or 
incoordination.  Thus, for the reasons already discussed, the 
Board does not find that the schedular criteria for 
evaluations in excess of 20 percent each for the veteran's 
shoulder conditions have been met.


ORDER

Entitlement to evaluations of 20 percent each for bursitis of 
the right shoulder and bursitis of the left shoulder is 
established.  The appeal is granted to the extent indicated.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

